 DISTRICTCOUNCIL16, PLUMBERSLOCAL 494323Southern California Pipe Trades District Council No.16 of the United Association;and United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada,Local No. 494 and Associated GeneralContractors of California, Inc.Southern California Pipe Trades District Council No.16 of the United Association;and United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada,Local No. 494 and Associated GeneralContractors of California,Inc. and Plumbing-Heat-ing and Piping Employers Council of Southern Cali-fornia,Inc.,Party to the Contract.Cases 21-CC-1377 and 21-CE-113July 21, 1975SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn December 4, 1973, the National Labor Rela-tions Board, with Member Kennedy dissenting, is-sued its Decision' finding that the RespondentUnions had not violated the National Labor Rela-tions Act, as amended, as alleged and ordering thatthe complaint be dismissed. Thereafter, on a petitionfor review, the United States Court of Appeals forthe Ninth Circuit considered the case and on March28, 1975, issued its decision 2 finding that the Re-spondent Unions had violated Section 8(b)(4)(ii)(B)and Section 8(e), vacating the Board's Decision, andremanding the case to the Board with directions toenter a new order consistent with the views expressedin its opinion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board hereby accepts the remand and, as di-rected by the court, issues the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Southern California Pipe Trades District CouncilNo. 16 of the United Association; and United Asso-ciationof Journeymen and Apprentices of the'207 NLRB 698.2 Associated General Contractorsof California,Inc v. N.L.R.B,514 F.2d433.Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local No. 494, Los Angeles, Cal-ifornia, their officers, agents, and representatives,shall:1.Cease and desist from:(a)Threatening, restraining, or coercing Robert J.Ohland Inc., or any other person engaged in com-merce or in an industry affecting commerce, wherean object thereof is to force or require Stolte, Inc.,National Medical Enterprises, Inc., or any other per-son engaged in commerce or in an industry affectingcommerce to cease using, selling, handling, trans-porting, or otherwise dealing in prepiped surgicalscrub sinks manufactured by Market Forge or anyother producer, processor, or manufacturer, or tocease doing business with Market Forge or any otherproducer, processor, or manufacturer of prepipedsurgical scrub sinks.(b)Maintaining, enforcing, or giving effect to theprovisions of section III, paragraph 13, and sectionXV of the collective-bargaining agreement betweentheRespondent Unions and the Plumbing-Heatingand Piping Employers Council of Southern Califor-nia, Inc., insofar as these clauses are applied to pro-hibit the installation or other use of prepiped surgicalscrub sinks.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Post at their business offices and meeting hallscopies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the Re-gionalDirector for Region 21, after being dulysigned by responsible officers of the District Counciland Local 494, shall be posted by them immediatelyupon receipt thereof, and be maintained by them for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by Respondent Unions to insure that said no-ticesare not altered, defaced, or covered by anyother material.(b) Sign and mail to the Regional Director for Re-gion 21 sufficient copies of said notice for posting bythe employer-members of Associated General Con-tractors of California, Inc., in places where notices toemployees of such members are customarily posted,if the employers are willing.(c)Refund to Robert J. Ohland, Inc., the sum of$557.76 plus 6-percent interest from the date saidmoney was paid by Ohland to the Respondents' re-3 In the event that thisOrderis enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National Labor RelationsBoard"shall read"Posted Pursuant to aJudgment of the UnitedStates Court of AppealsEnforcing an Order of theNational LaborRelationsBoard."219 NLRB No. 53 324DECISIONSOF NATIONALLABOR RELATIONS BOARDtirementfund until the money is refunded by Re-spondents.(d)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, enforce, orgive effect to section III, paragraph 13, and sec-tionXV of our current collective-bargainingagreementwith the Plumbing-Heating and Pip-ing Employers Council of Southern California,Inc., insofar as that agreement prevents RobertJ.Ohland, Inc., or any other persons engaged incommerce, from contracting with a general con-tractor for the installation of Market Forge's, orany other manufacturer's, prepiped surgicalscrub sinks or stations.WE WILL NOTmaintain,give effect to,or en-force any agreement, expressed or implied, un-der which an employer ceases or refrains, oragrees to cease or refrain, from handling, using,selling, transporting, or otherwise dealing in pre-piped surgical scrub sinks of Market Forge, orany other manufacturer, or any other employer,or to cease doing business with any person inviolation of Section 8(e) of the National LaborRelationsAct, as amended.WE WILL NOT threaten, coerce, or restrainRobert J. Ohland, Inc., or any person engagedin commerce, where in either case an objectthereof is to force National Medical Enterprises,Inc., Stolte, Inc., or any other person engaged incommerce, to cease doing business with MarketForge or any other producer, processor, or man-ufacturer of prepiped surgical scrub sinks.WE WILL refund to Robert J. Ohland, Inc.,$557.76, with interest, which sum was wrongful-ly assessed and collected from it in violation ofSection 8(e) and Section 8(4)(ii)(B) of the Na-tional Labor Relations Act, as amended.SOUTHERN CALIFORNIA PIPE TRADESDISTRICT COUNCIL No. 16 OF THE UNITEDASSOCIATION